               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                CR-18-70-GF-BMM
               Plaintiff,
      vs.

TRISTEN JACE GONE,                                      ORDER

               Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on June 9, 2021. (Doc. 42.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
      Judge Johnston conducted a revocation hearing on June 8, 2021. (Doc. 37.)

The United States accused Gone of violating his conditions of supervised release 1)

by failing to complete his 180-day term at the Great Falls Residential Re-entry

Center; 2) by having contact with the victim in this case; and 3) by committing

another crime. (Doc. 36.)

      At the revocation hearing, Gone admitted to violating the conditions of his

supervised release 1) by failing to complete his 180-day term at the Great Falls

Residential Re-entry Center and 2) by having contact with the victim in this case.

Judge Johnston dismissed alleged violation 3 on the government’s motion. (Doc.

37.) Judge Johnston found that the violations Gone admitted proved to be serious

and warranted revocation, and recommended that Gone receive a custodial

sentence of 5 months with 19 months of supervised release to follow. (Doc. 42.)

Gone was advised of his right to appeal and his right to allocute before the

undersigned. (Doc. 37.) The violations prove serious and warrant revocation of

Gone’s supervised release. The Court finds no clear error in Judge Johnston’s

Findings and Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 42) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Tristen Jace Gone be sentenced to the custody of the
United States Bureau of Prisons for 5 months, with 19 months of supervised

release to follow.

      DATED this 24th day of June, 2021.
